Citation Nr: 1748997	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO. 14-29 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

2. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. He died in March 2005. The appellant is the deceased Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in March 2005. The immediate cause of death was cardiac arrest with underlying causes of congestive heart failure and dilated non-ischemic cardiomyopathy.

2. Prior to his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) at a 100 percent disability rating from November 27, 1996.

3. The Veteran, who was not a prisoner of war, died more than 30 years after his discharge from service and was not rated totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.

4. The competent and credible evidence of record does not show that the Veteran's cardiac arrest, congestive heart failure, or dilated non-ischemic cardiomyopathy were related to his military service.

5.  No disability traceable to military service caused or contributed to the Veteran's cause of death.
CONCLUSIONS OF LAW

1. The elements for establishing basic entitlement to DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).

2. The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In the context of a claim for DIC, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the appellant's claim, she has not alleged that VA has not fulfilled its duty to notify or assist in the development of her claims. Moreover, the record fails to reveal any deficiency with respect to either the duty to notify or assist. Therefore, the Board finds that VA has now met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. DIC pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits. Pursuant to 38 U.S.C.A. § 1318 (a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected. A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the Veteran's separation from active service. 38 U.S.C.A. § 1318 (b); 38 C.F.R. 
§ 3.22. A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999, with a service-connected disability rated totally disabling for not less than one year immediately preceding death. Id. The total rating may be schedular or based on unemployability. 38 C.F.R. § 3.22 (c).

By way of history, in January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for CUE in the adjudication of a claim or claims. See 65 Fed. Reg. 3,388 (Jan, 21, 2000). The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility. In Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the application of amended 38 C.F.R. § 3.22, the implementing regulation for section 1318, may be applied retroactively to section 1318 claims filed prior to the regulatory change. Additionally, the Federal Circuit has held that § 3.22 applies retroactively to those DIC claims even where an appellant filed the claim after the United States Court of Appeals for Veterans Claims decided Green v. Brown, 10 Vet. App. 111 (1997), which authorized the theory of hypothetical entitlement. Moffit v. Shinseki, 26 Vet. App. 424 (2014); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009). 

In this case, the Veteran died in March 2005, and the appellant filed her claim for DIC benefits in May 2005. Because the appellant filed her claim for DIC after the 2000 regulation precluding hypothetical entitlement went into effect, hypothetical entitlement is not available as a basis on which to grant section 1318 DIC benefits. Rather, the revised regulation defines "entitled to receive" to include when a veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:

(1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or 

(2) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section; or 

(3) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (a)(2), but was not receiving compensation because: (i) VA was paying the compensation to the veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (iii) The veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C. 1174 (h)(2); (v) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 

38 C.F.R. § 3.22 (b) (2016). 

In this case, prior to the Veteran's death, service connection was in effect for PTSD at a 100 percent disability rating from November 27, 1996. The requirement of having a service-connected disability rated totally disabling was only met from November 1996 until the Veteran's death in March 2005, a period of eight years. As such, the Board finds that the Veteran was not "in receipt of" compensation for a service-connected disability rated as totally disabling for 10 or more years immediately preceding death.

Further, the Board finds that the Veteran was not "entitled to receive" compensation for a service-connected disability rated as totally disabling for 10 or more years immediately preceding death. In this regard, the Board emphasizes that "hypothetical entitlement" as an additional basis for establishing eligibility is prohibited. Moreover, the appellant has not claimed entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 based on the submission of new and material evidence to reopen a previously final VA decision, nor does a review of the claims file demonstrate that such new and material evidence has been received.

In addition, it has not been established that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.

The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105 (a) (2016). See Fugo v. Brown, 6 Vet. App. 40 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim). 

Thus, there is nothing to change the fact that the evidence does not reflect that the Veteran was a POW or that the Veteran, who died over thirty years after his discharge from service (rendering inapplicable the 5-year provision), had no service-connected disability rated as totally disabling for at least 10 years prior to his death. 

For all the foregoing reasons, the Board must conclude that the appellant has failed to state a claim upon which relief may be granted and, as a matter of law, her claim for DIC benefits under the provisions of 38 U.S.C. § 1318 must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the veteran's death should have been service connected. That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In cases seeking service connection for a disorder, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505  (1995). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2016). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

If at least one of the diseases deemed chronic for VA purposes becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The Veteran died in March 2005. His death certificate indicates that the immediate cause of death was cardiac arrest secondary to congestive heart failure and dilated non-ischemic cardiomyopathy. Records indicate that the Veteran served within the Republic of Vietnam while on active duty, and as a result his herbicide exposure has been established. Prior to the Veteran's death, records reflect that he was being treated for longstanding idiopathic dilated cardiomyopathy with tricuspid and mitral regurgitation and atrial fibrillation, as well as congestive heart failure.

The appellant contends that the Veteran's death resulted from heart disease brought on by herbicide exposure during his service in Vietnam.

The record confirms the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to herbicides. The Board notes further that ischemic heart disease is presumptively service-connected if a Veteran was exposed to herbicide agents while on active duty. Here, however, it was unclear whether the Veteran actually had ischemic heart disease, or whether the cardiac disabilities that brought about his death-in particular, cardiac arrest due to congestive heart failure and dilated non-ischemic cardiomyopathy-were due to herbicide exposure or were otherwise etiologically linked to his time in service.
 
Thus, the Board found that a medical opinion regarding the potential link between the Veteran's service-and in particular his herbicide exposure-and the disabilities that brought about his death was necessary. Subsequently, the Board requested a medical expert opinion from the Veterans Health Administration (VHA). 

In June 2017, a cardiologist from the VA Central California Health Care System reviewed the Veteran's claims file and opined that upon review of the Veteran's medical treatment records and his certificate of death, "it appears that [the] Veteran did not have ischemic heart disease that contributed to his death. Non-ischemic dilated cardiomyopathy is the result of causes other than ischemic heart disease." The cardiologist explained that "[b]ased on the documentation from medical professionals, it appears that [the] Veteran was diagnosed with non-ischemic dilated cardiomyopathy.." 

Therefore, the cardiologist concluded the following:

To the best of my knowledge, non-ischemic, dilated cardiomyopathy that is stated as the underlying cause of death leading to cardiac arrest, in [the Veteran's] death certificate, has not been shown to be associated [with] the herbicide exposure. In my opinion, causes of death noted in his death certificate as above, were causally or etiologically not related to his period of active service, including his in-service exposure to herbicides.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death. In this regard, the Board notes that the Veteran was not service-connected for any disabilities of his heart at the time of his death. 

Although the appellant contends that the Veteran's death resulted from heart disease brought on by herbicide exposure during his service in Vietnam, the VHA opinion determined that the Veteran's death was not related to his military service, to include herbicide exposure. Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private medical professional takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Here, the Board finds that the VHA examiner's opinion is probative as it is the most thorough and factually supported opinion of record, given that it is consistent with other evidence of record and included review of the claims file. This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale based on medical principle. Id. importantly, the opinion is not contradicted by any medical evidence of record.

The only evidence of record in support of the appellant's claim consists of her own lay statements. The Board acknowledges her contention that she believes the Veteran's heart disease that caused his death was a result of herbicide exposure in service. Her assertions that he experienced symptoms are credible. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular questions of diagnosis and etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the appellant is not competent to opine as to the etiology of the Veteran's cardiac arrest, congestive heart failure, and dilated non-ischemic cardiomyopathy and ultimately, the cause of the Veteran's death. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).

In addition, the Veteran's death certificate is greatly probative regarding the cause of his death as it showed that cardiac arrest, congestive heart failure, and dilated non-ischemic cardiomyopathy were the causes. It is not shown that any service-connected disability, namely PTSD, resulted in such debilitation that it contributed to the Veteran's death. 

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death. The claim for service connection for the cause of the Veteran's death must therefore be denied. In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert.



ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


